Citation Nr: 1721651	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-10 941	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1956 to July 1977.  The Veteran died on January [REDACTED], 2007.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over this matter is with the Pension Management Center in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran died in January 2007 and the primary cause of death was lung cancer.

2.  At the time of his death, the Veteran did not have any service connected disabilities.  

3.  Lung cancer was not shown in service or many years after service; and, the preponderance of the evidence fails to establish it is related to either service or to toxic herbicide exposure.


CONCLUSION OF LAW

The cause of the Veteran's death is not attributable to a disability incurred in or aggravated by service or to toxic herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.  307, 3.309, 3.311, 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of Death

In this case, the Appellant asserts that the Veteran's cause of death was from lung cancer which was related to his toxic herbicide exposure while serving at the Royal Thailand Airforce Base (RTAFB) in Nakhon Phanom, Thailand.

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2016).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312 (c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id. 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In this case, the Veteran died in January 2007, and according to his death certificate, the primary cause of death was respiratory arrest due to lung cancer.  

As an initial matter, there is no evidence to indicate that the Veteran had a service-connected disability that contributed substantially or materially to his death as the Veteran was not service connected for lung cancer or any other disability at the time of his death. 

Instead, the Appellant's primary argument has been that the Veteran's lung cancer was etiologically related to Agent Orange exposure when he was stationed in Thailand and from undocumented trips to the Republic of Vietnam.

Service connection is warranted on a presumptive basis for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers (including lung cancer), and ischemic heart disease.  38 C.F.R. § 3.309(e).

VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

The procedures for establishing exposure to toxic herbicides for veterans stationed in Thailand during the Vietnam Era is set forth in the VA Adjudication Procedures Manual (M21-1MR), Part IV.ii.1.H.5.b (June 5, 2017).  Under this section, as is relevant here, exposure will be conceded for veterans who served with the U.S. Air Force in a position which required duty on the air base perimeter (to include security police, dog handlers, etc.).  Exposure will also be conceded for any U.S. Army veteran who served with a military police (MP) unit, or with a military police occupational specialty, on the RTAFBs in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang. 

If the evidence does not indicate that a veteran served on a RTAFB in such a capacity, a "memorandum of record" will be incorporated into the claims file, which details the use of tactical herbicides in Thailand during the Vietnam era.  Based on the information contained in this memorandum, as well as any information the Veteran submits, exposure will be considered based on the evidence of record, which may require referral of the case to the Joint Services Records and Research Center (JSRRC) for additional development.

Here, the Board determines that service connection is not warranted on a presumptive basis, as exposure to toxic herbicides cannot be conceded.  Specifically, while the evidence indicates that the Veteran was stationed at the Royal Thailand Airforce Base in Nakhon Phanom, Thailand, his in-service records indicate that he was a general purpose vehicle repairman.  Therefore, the Veteran was not in a military specialty which required duty on the air base perimeter (to include security police, dog handlers, etc.).  Moreover, there is insufficient evidence for the Board to conclude that to conclude that the Veteran would have any reason to be at the perimeter of Nakhon Phanom RTAFB at any point.  Namely, none of his personnel evaluations indicated that this was part of his job duties, and most importantly, the Appellant has not asserted the Veteran was involved such activity.

Additionally, with respect to the Appellant's assertion that the Veteran had "undocumented" trips to Vietnam, the evidence of record, including the Veteran's in-service records, do not support a finding that the Veteran was in Vietnam.  Specifically, while the Appellant asserts that the Veteran's Vietnam Service Medal (VSM) is evidence of his undocumented trips, the Board notes that the VSM was also awarded to members of the Armed Forces that served in Thailand.  As such, the Board finds that the preponderance of the evidence weighs against a finding of presumptive herbicide exposure.  

Although the Veteran's lung cancer may not be presumed related to toxic herbicide exposure, the Appellant is not precluded from also establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

In this case, service connection is also not warranted.  The service treatment records do not reflect complaints of, treatment for, or a diagnosis related to lung cancer while in service.  Significantly, the Veteran's separation physical examination in June 1977, which includes chest radiographic imaging reports, fails to document any complaints of or observed symptoms related to lung cancer. 

Moreover, the post-service evidence does not reflect symptoms related to lung cancer for many years after the Veteran left active duty service.  Specifically the first indication of lung cancer was not until December 2006, where a biopsy confirmed non-small carcinoma.  Indeed, the appellant has not actually asserted that the Veteran had experienced symptoms of lung cancer since active service.  As such, a continuity of symptoms is not shown based on the clinical evidence.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty or to toxic herbicide exposure, despite the appellant's contentions to the contrary.  

Specifically, there is no competent medical evidence indicating that the Veteran's lung cancer is related to active duty or to his herbicide exposure in particular, and no treating physician has opined that such a relationship exists. 

In considering this claim, the Board has also considered the statements made by the appellant relating the Veteran's lung cancer to his active service and specifically to his toxic herbicide exposure.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the appellant is not competent to provide testimony regarding the etiology of lung cancer.  See Jandreau, 492 F.3d at 1377, n.4.  Because lung cancer is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's lung cancer are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, neither the appellant nor her representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the appellant that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  These letters also provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See, e.g., Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Therefore, adequate notice was provided to the Veteran and appellant prior to the transfer and certification of the case to the Board and complied with the requirements of 38 U.S.C.A. § 510(a) and 38 C.F.R. § 3.159(b). 

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the appellant.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  Moreover, the Board finds that a VA examination is not warranted given that there is no competent evidence suggesting any association with service or a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


